Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 19, 2021

The Court of Appeals hereby passes the following order:

A21A1116. ROBERTO BAEZ v. THE STATE.

      In February 2007, Roberto Baez was convicted of armed robbery, for which he
was sentenced to life imprisonment. This Court affirmed Baez’s conviction on appeal.
See Baez v. State, 297 Ga. App. 893 (678 SE2d 583) (2009). Since that time Baez has
been a frequent flier in the trial court and this Court, and his post-conviction
challenges to his conviction have been dismissed or denied by the trial court and on
appeal in this Court. See Case Nos. A07D0390, A08D0453, A09D0423, A10D0160,
A11D0290,        A12D0062, A14D0096, A16D0205, A16D0261, A16D0292,
A17D0092.1 In November 2020, Baez filed a “Motion to Reinstate Challenge of
Sentence as Inappropriate, Excessive, and Unreasonable,” in which he again sought
to challenge his conviction. The trial court dismissed the motion, and Baez filed this
direct appeal.
      A post-conviction motion seeking to vacate an allegedly void conviction is not
a valid procedure in a criminal case, and any appeal from the denial or dismissal of
such a motion must be dismissed. See Williams v. State, 287 Ga. 192, 192 (695 SE2d
244) (2010); Roberts v. State, 286 Ga. 532, 532 (690 SE2d 150) (2010).
      In addition, once, as here, the statutory period in OCGA § 17-10-1 (f) has
expired, a trial court may only modify a void sentence. Frazier v. State, 302 Ga. App.
346, 348 (691 SE2d 247) (2010). And a direct appeal may lie from an order denying


      1
        Along with being a frequent filer in this Court, Baez has been a frequent filer
in the Georgia Supreme Court as well. See, e.g., Case Nos. S05H1796, S07C1902,
S08H0030, S09D1991, S10D1002, S11C1255, S12H1581, S14C0469.
a motion to vacate or correct a void sentence only if the defendant raises a colorable
claim that the sentence is, in fact, void. See Burg v. State, 297 Ga. App. 118, 119
(676 SE2d 465) (2009). “Motions to vacate a void sentence generally are limited to
claims that – even assuming the existence and validity of the conviction for which the
sentence was imposed – the law does not authorize that sentence, most typically
because it exceeds the most severe punishment for which the applicable penal statute
provides.” von Thomas v. State, 293 Ga. 569, 572 (2) (748 SE2d 446) (2013). Here,
Baez’s motion did not allege that his sentence exceeds the maximum allowed by law,
and thus has not raised a valid void-sentence argument.
      Accordingly, Baez’s appeal is hereby DISMISSED.



                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        04/19/2021
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.